Title: American Commissioners to John Lamb, [26 September 1786]
From: American Commissioners
To: Lamb, John



Sir
[26 Sep. 1786]

We have recieved your two letters of the 15 and 18 July from Alicant and are sorry to learn that your indisposition discourages you from travelling by land or by sea.
We still think it most advisable both for your own interest and that of the United States, that you should return to Congress for their further instructions as soon as possible, and we again propose to you to embark from Spain by the first opportunity.
Congress have never informed us of any promise made or encouragement given you, that you should be settled with in Europe, and we think it best you should settle with their board of Treasury. Nevertheless if you transmit to us your account, we will adjust it, as far as lies in us, subject to the revision of Congress. Your letter of credit we wish you to return to one of us, by the first opportunity, as you will not have occasion to draw again by virtue of it.
Mr. Randal is gone to New-york and it is our wish that you might be there with him, that Congress might have an opportunity of recieving from both together as much Information as possible, that you might mutually aid each other in settling your accounts.
We have the Honor &c.,

John Adams

